DETAILED ACTION
The following is a first action Notice of Allowability in reply to the filing and examination of the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 10/22/21 and 4/28/22 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitation as they are recited in at least independent claims 1, 4, 7, and 10. Claim 1 is directed to a “method performed by a terminal in a wireless communication system,” and claim 7 is directed a “terminal in a wireless communication system, the terminal comprising: a transceiver … [and] a processor coupled with the transceiver,” each of which is configured to perform various functions that are virtually identical to the steps and features recited in the method of claim 1. Claim 4 is directed to a “method performed by a base station in a wireless communication system,” and claim 10 is directed to a “base station in a wireless communication system, the base station comprising: a processor; and a transceiver coupled with the processor,” each of which is configured to perform various functions that are virtually identical to the steps and features recited in the method of claim 4.
Taking claim 1 as a representative claim for claims 1 and 7, none of the prior art of record teaches or suggests the following features when taken with all other claim limitations, even if not mentioned. A terminal receives from a base station a first synchronization signal and physical broadcast channel (SS/PBCH) block that includes first information and second information. Whether or not the presence in a communication of a first control resource set (CORESET) is identified for a system information block (SIB) based on the first information such that if the value of the first information is in a first range, then the CORESET is present, if the value of the first information is in a second range different from the first, then the CORESET is not present. If the CORESET is not present, then a frequency position of a second SS/PBCH block is identified based on the first and second information, where the second SS/PBCH being associated with a second CORESET for the SIB and the frequency position is identified based on a global synchronization channel number (GSCN) of the first SS/PBCH block and a GSCN offset that corresponds to the second information when the first information is a value within a subset of the second range. The SIB is received by monitoring a search space in the second CORESET.
Claims 4 and 10 are from the perspective of the base station but recite virtually identical features to those in the method of claim 1 and terminal of claim 7. As a result, claims 4 and 10 are allowed for the same reasons in so far as the “receiving” steps/functions, for example, of claims 1 and 7 correspond to the “transmitting” steps/functions of claims 4 and 10, respectively.
The closest prior art of record is distinguished in the following ways. John Wilson et al. (U.S. 2018/0337755) teaches receiving a plurality of synchronization blocks with synchronization signals (“SS”) and PBCH (Fig. 3B), and that the SS blocks have two parts that indicate an absence/presence of remaining minimum system information control resource set (i.e., RMSI CORESET) information (Fig. 5, ¶¶ 2, 70), however, the first and second bits are not necessarily used in the way as recited in the claimed “first information” and “second information”. Additionally, John Wilson teaches that a second SS block may be identified by a GSCN value for first information and an offset, similar to the claimed features, however, John Wilson does not teach that “the GSCN offset correspond[s] to the second information in case that the first information has a value within a specific subset of the second value range,” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2019/0069322, 2019/0159203, 2021/0153241, and 2019/0123992 each recite various ways of transmitting synchronization signal and PBCH blocks associated with CORESET information, but not in the way recited in claims 1-12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/              Primary Examiner, Art Unit 2413